Citation Nr: 1435919	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana



THE ISSUE

Entitlement to a rating in excess of 30 percent for right knee disability, characterized as degenerative joint disease of the right knee (previously rated as post-operative medial meniscectomy and arthrotomy).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri RO.  The claims file is now in the jurisdiction of the New Orleans, Louisiana RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee degenerative joint disease symptomatology includes joint pain, grinding, full extension, and flexion limited to 95 degrees, at most, with painful motion, but does not include ankylosis or impairment of the tibia and fibula with nonunion or loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(b), 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2013).

2.  The criteria for a 10 percent disability rating, but not greater, have been met for right knee arthritis for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  November 2009 and December 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2009 and November 2012, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Historically, the Veteran injured his right knee in service in 1959 and underwent surgery for excision of the semilunar cartilage in 1960.  His right knee was initially rated 30 percent disabling as post-operative arthrotomy in 1969 on the basis of instability under Diagnostic Code 5257.  In 1974 the Veteran again underwent right knee surgery, arthrotomy and medial meniscectomy, and his disability was recharacterized as post-operative arthrotomy and medial meniscectomy.  The Veteran filed the present claim for increase in 2009.  In the February 2010 rating decision on appeal, the RO recharacterized the right knee disability as degenerative joint disease of the right knee.  The Board will also address Codes 5256 through 5263 as also appropriate for rating a knee disability.   

Under Code 5257, the disability is rated 30 percent for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  Under Code 5256, ankylosis of the knee warrants a 30 percent rating with a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees, a 40 percent rating in flexion between 10 and 20 degrees, a 50 percent rating in flexion between 20 and 45 degrees, and a 60 percent rating with extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  

Under Code 5260, limitation of knee flexion warrants a 0 percent rating when limited to 60 degrees, a 10 percent rating when limited to 45 degrees, a 20 percent rating when limited to 30 degrees, and a 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of knee extension warrants a warrants a 0 percent rating when limited to 5 degrees, a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

Under Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  Id.

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

There is no medical evidence of record regarding the status of the Veteran's right knee disability from October 2008 to April 2009.  On April 2009 VA treatment, the Veteran ambulated with a walker.  He stated that his knee bothered him and he did not think the Tramadol was helping his pain.  The assessments included osteoarthritis, and he received a steroid injection to the right knee.  On June 2009 VA treatment, the Veteran reported that the corticosteroid injection to the knee helped for about one week.  In August 2009, he was fitted with new knee braces and seemed to be in less pain.

On November 2009 VA joints examination, the examiner noted a history of knee surgeries in 1957 and 1976.  The Veteran complained of right knee instability and pain with no effusions.  He reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He intermittently yet frequently wore a knee brace.  On physical examination, the Veteran's gait showed poor propulsion, with no other evidence of abnormal weight bearing.  There was no evidence of inflammatory arthritis.  No bumps consistent with Osgood-Schlatter's disease were noted, and no clicks or snaps were heard.  Grinding was noted.  There was no evidence of instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Right knee flexion was from 0 to 100 degrees, and extension was normal (0 degrees), with no objective evidence of pain with active motion and no objective evidence of pain or additional limitations following repetitive motion.  X-ray results showed degenerative joint disease of the knee with calcific bursitis, right supra patella.  The Veteran reported that he retired in 1994 due to his right knee problems.  The examiner's diagnosis was degenerative joint disease of the right knee, with severe effects on daily activities including chores, shopping, exercise and sports, and no effects on recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.

In a December 2009 statement, the Veteran stated that he needed a walker to go from the house to the car, and also to go to the bathroom, bedroom, kitchen, or living area in the house.  He stated that he needed the walker to prevent himself from falling, to access his clothes in order to get dressed, and to get a scooter at the store.  He stated that he had lost the ability to do any task around the house and he wore a knee brace.

On February 2010 VA treatment, the Veteran reported chronic knee pain, for which the intensity had decreased from 10/10 to 8/10 but was aggravated by prolonged standing and walking.  He reported that the steroid injection a few weeks earlier did not provide significant relief.  X-ray results showed worsening in the appearance of the severe degenerative joint disease of the right knee when compared with results from February 2005.  On physical examination, range of motion of the right knee was from 0 to 95 degrees.  Pain was noted with varus stress.  There was no varus or valgus laxity, and both McMurray's tests and Lachman's tests were negative.  The assessment was knee osteoarthritis with no joint laxity.

On November 2011 VA treatment, the Veteran began receiving Hyalgan injections for chronic knee pain, which he reported had decreased to 7 to 8 out of 10 in severity.  On physical examination, range of motion of the right knee was from 0 to 95 degrees.  Pain was reported with varus stress.  There was no valgus/varus laxity, and McMurray's and Lachman's tests were negative.  The assessment was knee osteoarthritis and no joint laxity.  Treatment included a knee unloader brace, hydrocodone, and capsaicin cream.

On November 2012 VA examination, the Veteran reported that his right knee was painful and would give way, and that he regularly used a walker and wheelchair for mobility as his knee was weak and unstable.  He reported daily throbbing pain in the knee rated as 7 to 8 out of 10, with more pain than before; his treatment included hydrocodone/acetaminophen tablets and capsaicin cream, with minimal relief.  He did not report flare-ups impacting the function of the knee.  On range of motion testing, flexion of the knee was to 95 degrees with objective evidence of painful motion beginning at 95 degrees.  Extension was to 0 degrees, with no limitation and no objective evidence of painful motion.  On repetitive use testing, flexion of the knee was to 100 degrees and extension was to 0 degrees; additional limitations following repetitive use testing included less movement than normal, pain on movement, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength testing was 4/5 for both flexion and extension.  Lachman's test and posterior drawer test were normal, there was no medial-lateral instability on valgus/varus pressure, and there was no evidence or history of recurrent patellar subluxation or dislocation.  X-ray results showed evidence of severe tricompartmental osteoarthritic changes greatest medially and atherosclerosis.  The examiner noted that the degenerative joint disease of the right knee had increased in severity as the current film results showed it had progressed to severe tricompartmental osteoarthritic changes greatest medially, though this was similar in appearance when compared to X-ray results on prior examination of April 2009.

Additional VA treatment records show symptomatology largely similar to that shown on the VA examinations described above.

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56, 703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63, 604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68. 

The Board concludes that a separate 10 percent rating is warranted under Codes 5003 and 5260 for noncompensable limitation of flexion of the right knee with painful motion and grinding.  A rating higher than 10 percent is not warranted for limited flexion, and a separate compensable rating for limited extension is also not warranted as the preponderance of the evidence is against a finding of compensable limitation of flexion or extension at any time during the appeal.

The Board has also considered the assignment of separate compensable ratings under Diagnostic Codes 5258 or 5259.  However, there is no evidence of dislocated semilunar cartilage during the appeal period so as to warrant a separate rating under Code 5258.  Further, while the Veteran has undergone surgical procedures in the past to remove semilunar cartilage, granting a separate rating under Code 5259 would result in prohibited pyramiding as any post-operative symptomatology overlaps with the symptoms considered above in assigning the separate 10 percent disability rating which include joint pain, pain on movement, and grinding as well as the instability symptomatology in the 30 percent rating under Code 5257.  VAOPGCPREC 9-98 (Aug.14, 1998); 38 C.F.R. § 4.14 (2012).

The record reveals no evidence of right knee ankylosis.  Recent examination and treatment records show extension was full, without pain, to 0 degrees, which would warrant a noncompensable evaluation under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Any limitation of flexion demonstrated would be noncompensable under Diagnostic Code 5260, as it was, at most, limited to 95 degrees without pain.  There is no evidence during the appeal of nonunion of the tibia or fibula with loose motion requiring a brace.  Thus separate (or greater) evaluations for the right knee are not warranted under Diagnostic Codes 5256, 5261, or 5262.  Id.

Finally, the Board is aware of the Veteran's contentions regarding his knees buckling, giving out and causing him to fall (he indicated that his right knee caused three falls and tended to buckle forward).  He uses a cane as well as a chairlift in his home. Recent examination showed that instability tests were normal bilaterally.  The Board points out that under governing law, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b).   Here, the rating has been in effect since 1969 and there is no indication that it was procured by fraud.  As such, the 30 percent rating for instability under Code 5257 is protected.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); cf. Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).  A 30 percent rating is the maximum schedular rating under Code 5257 and fully contemplates the Veteran's reports of instability and buckling, such that no higher evaluation is warranted.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms and impairment resulting from the Veteran's right knee disability, instability, grinding, joint pain, and limitation of flexion with pain, fall squarely within the criteria for the 30 percent and 10 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claim on appeal.   

Finally, the Veteran is retired, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For all of the foregoing reasons, the Board finds that an evaluation in excess of 30 percent under Diagnostic Code 5257 is not warranted at any time during the appeal period and that a separate evaluation of 10 percent (but not higher) under Diagnostic Code 5003 is warranted for the entire period on appeal for the Veteran's right knee disability.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to evaluations in excess of these for his right knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

A rating in excess of 30 percent for right knee instability is denied.

Entitlement to a separate disability rating of 10 percent for right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


